Citation Nr: 0805971	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  03-29 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for depressive-psychotic 
disorder as secondary to service-connected hypothyroidism.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq. 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 RO decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for service connection for 
depressive-psychotic disorder as secondary to service-
connected hypothyroidism in September 1997.  The RO denied 
the claim in December 1997.  In May 1998, the veteran filed a 
letter in response to the December 1997 denial which the RO 
did not recognize as a Notice of Disagreement (NOD).  A VA 
Compensation and Pension Examination was conducted in October 
1998 and the RO continued the denial of the claim in a 
November 1998 RO decision.  A statement of the case was not 
issued.  

The veteran subsequently attempted to reopen his claim in 
February 2001.  The RO recognized the November 1998 decision 
as final and denied the claim for lack of new and material 
evidence.  The case was appealed to the Board and the claim 
was denied by the Board in September 2005 for lack of new and 
material evidence.  The veteran appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The Court held that the May 1998 letter was an 
effective NOD.  Therefore, the November 1998 decision was not 
final.  The Court vacated the September 2005 Board decision 
and remanded the case to the Board.  

The Board notes that in accordance with the Court's decision, 
the May 1998 letter was a timely NOD as it was received by 
the RO within a year of the December 1997 RO decision.  See 
38 U.S.C.A. § 7105.  Therefore, the September 1997claim 
remains open.  The Court has held that where a NOD has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Thereafter, the appellant must submit a timely substantive 
appeal in order for the issue to be perfected for appeal to 
the Board.  38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case in response to the May 1998 NOD, to 
include notification of the need and the 
appropriate time period in which to file a 
substantive appeal.  

The purpose of this REMAND is to ensure due process and 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  (In this connection, please note the 
veteran's attorney's letter of December 21, 2007.) 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



